



COURT OF APPEAL FOR ONTARIO

CITATION: Sweeting v. Mok, 2017 ONCA 203

DATE: 20170308

DOCKET: C60805

Juriansz, Brown and Miller JJ.A.

BETWEEN

Tanya Sweeting

Plaintiff (Respondent)

and

Dr. Lawrence Man-Suen Mok

Defendant (Appellant)

John R. Dunn, for the appellant

Jeffrey D. Ayotte and Michael W. Gunsolus, for the respondent

Heard and released orally: March 3, 2017

On appeal from the judgment of Justice Myrna L. Lack of
    the Superior Court of Justice, dated June 26, 2015, with reasons reported at
    2015 ONSC 4154.

ENDORSEMENT

[1]

The appellant appeals from the judgment of Lack J. granting the
    respondent damages for the wrongful termination of her employment by the
    appellant.

[2]

The respondent had been employed as a nurse in the appellants medical
    office for some 22 years. In her action, she claimed that the appellant
    terminated her employment at a meeting that took place on June 20, 2012. The
    appellant and respondent offered different versions of what was said and what
    happened at the meeting. The appellants wife also testified about the meeting.
    The trial judge made findings of credibility and fact and accepted the
    respondents description of what took place at the meeting. The appellant
    submitted the trial judges findings of credibility and resulting findings of
    fact were unreasonable and made without considering the context of the respondents
    resistance to converting the office records to electronic format.

[3]

We disagree. The trial judges credibility findings were clearly
    explained and the record supported all her findings of fact. The appellants
    submissions were simply an attempt to reargue the case, urging us to take a
    different view of the evidence than did the trial judge.  The character of his
    submissions was that of a closing address at trial.

[4]

Based on the findings made, the trial judge concluded that the words the
    appellant uttered would objectively be understood as a termination by a 22-year
    employee in a close professional work environment.  While the trial judge
    accepted the appellants evidence that he did not intend to terminate the
    respondents employment, she also concluded he did not expect that she would
    return to work, he did not try to rectify any misunderstanding, he never
    contacted her afterwards, and he prepared to deal with the next days work
    without her. She concluded that the appellant did, in fact, terminate the
    respondent.

[5]

The appellant has not identified any overriding and palpable error in
    the findings of credibility and fact made by the trial judge. The trial judges
    conclusion, based on those findings that the appellant terminated the
    respondent, is reasonable. We have not been persuaded there is any basis on
    which we should interfere.

[6]

The appellant did not address in oral argument the period of reasonable
    notice determined by the trial judge. The trial judge expressly considered the
    factors in
Bardal v The Globe & Mail Ltd.
,
[1960] O.J. No.
    149. We see no reversible error in her analysis on the facts of this case.

[7]

The respondent concedes that the trial judge, in her award, calculated
    pre-judgment interest at the incorrect rate of 3 percent. The correct rate is
    1.3 percent. We leave it to the parties to do the recalculation.

[8]

Otherwise, the appeal is dismissed. The respondents costs are fixed in
    the amount of $15,000, all inclusive.

"R.G. Juriansz J.A."

"David Brown J.A."

"B.W Miller J.A."


